Case 19-10863-SDM   Doc 9   Filed 03/07/19 Entered 03/07/19 11:12:40   Desc Main
                            Document      Page 1 of 8
Case 19-10863-SDM   Doc 9   Filed 03/07/19 Entered 03/07/19 11:12:40   Desc Main
                            Document      Page 2 of 8
Case 19-10863-SDM   Doc 9   Filed 03/07/19 Entered 03/07/19 11:12:40   Desc Main
                            Document      Page 3 of 8
Case 19-10863-SDM   Doc 9   Filed 03/07/19 Entered 03/07/19 11:12:40   Desc Main
                            Document      Page 4 of 8
Case 19-10863-SDM   Doc 9   Filed 03/07/19 Entered 03/07/19 11:12:40   Desc Main
                            Document      Page 5 of 8
Case 19-10863-SDM   Doc 9   Filed 03/07/19 Entered 03/07/19 11:12:40   Desc Main
                            Document      Page 6 of 8
Case 19-10863-SDM   Doc 9   Filed 03/07/19 Entered 03/07/19 11:12:40   Desc Main
                            Document      Page 7 of 8
Case 19-10863-SDM   Doc 9   Filed 03/07/19 Entered 03/07/19 11:12:40   Desc Main
                            Document      Page 8 of 8
